Citation Nr: 0931719	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic Type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from August 1944 to October 
1948 and from October 1950 to August 1951.  The Veteran was 
awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied service connection for chronic Type II diabetes 
mellitus.  In September 2005, the Veteran submitted a Motion 
to Advance on the Docket.  In October 2005, the Board granted 
the Veteran's motion.  In November 2005, the Board, in 
pertinent part, remanded the issue of the Veteran's 
entitlement to service connection for diabetes mellitus to 
the RO for additional action.  In January 2007, the Board 
remanded the Veteran's appeal to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In its January 2007 Remand, the Board referred the issue of 
whether the Veteran had submitted a timely notice of 
disagreement with the RO's April 2003 determination that its 
prior rating decision denying compensation under the 
provisions of 38 U.S.C.A. § 1151 for atrial fibrillation was 
not clearly and unmistakably erroneous to the RO for 
additional action.  The record does not reflect that the RO 
has addressed that issue.  Therefore, the issue is again 
referred to the RO for action as may be appropriate.  


REMAND

In its January 2007 Remand instructions, the Board directed 
that:  
1.  The Veteran's claims folder should be 
returned to the VA examiner that provided 
the April 2006 opinion and July 2006 
addendum, if possible.  If the examiner 
is unavailable, or unable to provide an 
updated opinion, then a new examiner must 
be asked for the required opinion.  The 
Veteran's claims folder and a copy of 
this remand must be provided to the 
examiner.  

The Veteran's [service treatment records] 
show an increase in weight from his 
initial physical examination in 1944 to 
his discharge examination in August 1951.  
VA examination reports and private 
medical records document the Veteran's 
weight after service, as noted above.  

The examiner is advised that the Veteran 
contends that his service-connected 
disabilities, to include peripheral 
neuropathy of the lower extremities, and 
residuals of frostbite of both feet, 
affected his ability to engage in 
activities such that he experienced a 
weight gain and that this weight gain 
caused him to develop diabetes in 1996.  
The Veteran has submitted two letters 
from his private physician, Dr. P-., to 
support his contention.  The letters are 
in the last volume of the claims folder 
and dated in September 2003 and April 
2006, respectively.  In addition, the 
Veteran submitted a listing of weight 
from when he was in service in 1944 
through 1991.  The list is located near 
the top of Volume 4 of the claims folder.  

The examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the Veteran's service-connected 
disabilities either caused, or aggravate, 
the Veteran's diabetes.  The answer to 
this question should include whether the 
evidence shows that the Veteran's weight 
gain is the cause of his diabetes.  
Further, if the Veteran's diabetes is 
caused by his weight, can the weight gain 
alleged by the Veteran be attributed to a 
lack of activity that is due to the 
Veteran's service-connected disabilities.  
The VA examiner should provide reference 
to specific evidence of record in the 
opinion as well as a complete rationale 
for the opinion.  

In February 2007, the Veteran was afforded the requested VA 
examination for compensation purposes.  The report of the 
February 2007 VA examination for compensation purposes 
addresses solely the etiology of the Veteran's diabetes 
mellitus and fails to comment on whether the Veteran's 
multiple service-connected disabilities caused the Veteran's 
diabetes mellitus to increase in severity beyond its natural 
progression.  

The Board acknowledges that the RO attempted to comply with 
its remand instructions.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic Type II diabetes 
mellitus.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinions 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic Type II diabetes mellitus had its 
onset during active service; is 
etiologically related to the Veteran's 
cold injuries and active service in 
general; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic Type II diabetes mellitus with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2008) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

3.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

